                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


BOBBY BYRD                                         CIVIL ACTION NO. 18-cv-0748

VERSUS                                             CHIEF JUDGE HICKS

DARREL VANNOY                                      MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Bobby Byrd (“Petitioner”) filed this habeas corpus petition to challenge his state

court conviction and adjudication as a fourth-felony offender, which resulted in a life

sentence. His original post-conviction application proceedings in state court ended in

March 2018, and he filed this petition soon after in June 2018. The petition asserts claims

of insufficient evidence, ineffective assistance of counsel, and knowing use of false

evidence by the prosecution.

       Two months after Petitioner filed his federal petition, he filed a Motion to Stay and

Abey Habeas Petition (Doc. 8). He represents that he has filed a second post-conviction

application in state court to assert new claims based on alleged knowing use of false

evidence. He asks that this federal petition be stayed until that post-conviction application

has been exhausted, so that all claims may be litigated together in federal court. He asserts

that he did not simply wait to file his federal petition, and rely on tolling by the second

post-conviction application, because of concerns that the second application might be

untimely or otherwise not have a tolling effect.
       The stay and abeyance requested by Petitioner “should be available only in limited

circumstances.” Rhines v. Weber, 125 S.Ct. 1528 (2005). Courts should be cautious about

granting such stays because they undermine the AEDPA’s goal of streamlining federal

habeas proceedings by decreasing a petitioner’s incentive to exhaust all his claims in state

court prior to filing his federal petition. Id. A “stay and abeyance is appropriate when the

district court finds that there was good cause for the failure to exhaust the claim; the claim

is not plainly meritless; and there is no indication that the failure was for purposes of

delay.” Id.

       Petitioner has not demonstrated good cause to stay this case. His second application

is said to be based on testimony of law enforcement officers at his federal civil rights trial

that was held in this court on June 12 through 16, 2017. Petitioner represents that several

witnesses offered testimony at the federal trial that is inconsistent with their testimony in

his state court criminal trial. Petitioner did not demonstrate diligence with respect to

making use of this information. He did not file his second post-conviction application until

one year later, on June 13, 2018. It will likely be several months or even a few years until

the state court proceedings on that application are completed. This court has deadlines

within which it makes every effort to resolve habeas petitions, and it is often subjected to

complaints from inmates that their habeas petitions are taking too long to resolve. This

petition would have to be carried on the court’s docket for potentially years without any

progress. Petitioner had it within his ability to shorten the delay associated with his second

application, but he waited until the last possible day to file it. Those are not facts that

demonstrate good cause or otherwise counsel in favor of the court granting the

                                         Page 2 of 3
 
extraordinary remedy of a stay and abeyance. Accordingly, the Motion to Stay and Abey

Habeas Petition (Doc. 8) is denied.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 28th day of December,

2018.




                                      Page 3 of 3
 
